Case 0:19-cv-60714-UU Document 1 Entered on FLSD Docket 03/19/2019 Page 1 of 8



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   Fort Lauderdale Division


 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION,

                         Plaintiff,
 vs.                                                    Civil Action No. _____________________


 SWAMI PANCAKE, LLC, d/b/a
 “INTERNATIONAL HOUSE OF PANCAKES”
 or “IHOP”

                   Defendant.
 _________________________________________/

          PLAINTIFF EQUAL EMPLOYMENT OPPORTUNITY COMMISSION’S
                   COMPLAINT AND DEMAND FOR JURY TRIAL

       This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the

 Civil Rights Act of 1991 to correct unlawful employment practices on the basis of sex, and

 a class of former and/or current female employees who were/are adversely affected by such

 practices. As alleged with greater particularity in the paragraphs below, Plaintiff Equal

 Employment Opportunity Commission (“EEOC” or “Commission”) alleges that Defendant

 Swami Pancake, LLC, d/b/a “International House of Pancakes” or “IHOP” subjected

 Charging Party Neleitha Hinson and a class of female employees to a sexually hostile work

 environment based on their sex.

                                JURISDICTION AND VENUE

 1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

 1343 and 1345. This action is authorized and instituted pursuant to Section 706(f)(1) and

 (3) of Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C.



                                                   1
Case 0:19-cv-60714-UU Document 1 Entered on FLSD Docket 03/19/2019 Page 2 of 8



 §2000e-5(f)(1) and (3), and Section 102 of Civil Rights Act of 1991, 42 U.S.C. §1981a.

 2.     The employment practices alleged to be unlawful were committed within the

 jurisdiction of the United States District Court for the Southern District of Florida, Fort

 Lauderdale division.

                                            PARTIES

 3.     The Commission is an Agency of the United States of America charged with the

 administration, interpretation and enforcement of Title VII, and is expressly authorized to

 bring this action by Section 706(f)(1) and (3) of Title VII, 42 U.S.C. §2000e-5(f)(1) and

 (3).

 4.     At all relevant times, Defendant Swami Pancake, LLC d/b/a “International House

 of Pancakes” or “IHOP” (“Swami IHOP” or “Defendant”), a Florida limited liability

 company, has continuously done business in the State of Florida with its principal place of

 business in Plantation, Florida.

 5.     At all relevant times, the Defendant has continuously had at least fifteen

 employees.

 6.     At all relevant times, the Defendant has continuously been an employer engaged in

 an industry affecting commerce within the meaning of Sections 701(b), (g), and (h) of Title

 VII, 42 U.S.C. §§2000e(b), (g), and (h).

                           ADMINISTRATIVE PROCEEDINGS

 7.     More than thirty days prior to the institution of this lawsuit, Ms. Hinson filed a

 charge of discrimination with the Commission alleging violations of Title VII against the

 Defendant.

 8.     The Commission sent the Defendant notice of Ms. Hinson’s charge.



                                                   2
Case 0:19-cv-60714-UU Document 1 Entered on FLSD Docket 03/19/2019 Page 3 of 8



 9.     The Commission issued a Letter of Determination on August 31, 2018 finding

 reasonable cause to believe that Defendant discriminated against Ms. Hinson and a class of

 aggrieved female employees because of sex (female).

 10.    The Commission engaged in communications with Defendant to provide the

 Defendant the opportunity to remedy the discriminatory practices described in the Letter of

 Determination.

 11.    The Commission was unable to secure from the Defendant a conciliation agreement

 acceptable to the Commission.

 12.    All conditions precedent to the institution of this lawsuit have been fulfilled.

                                 STATEMENT OF FACTS

 13.    Manish Patel is the managing member of Swami Pancake, LLC, which operates an

 International House of Pancakes or IHOP restaurant franchise at 2 North State Road 7,

 Plantation, Florida, 33177.

 14.    The owner of Swami IHOP is Manish Patel.

 15.    Manish Patel is the restaurant’s General Manager for Swami IHOP.

 16.    Mr. Patel’s wife, Bina Patel, also works at the Swami IHOP restaurant.

 17.    On or about October 2009, Neleithia Hinson, a female, began working at Swami

 IHOP as a server.

 18.    Ms. Hinson reported directly to Mr. Patel.

 19.    Mr. Patel was Ms. Hinson’s direct supervisor throughout her employment.

 20.    Soon after she was hired, Mr. Patel began subjecting Ms. Hinson to unwelcome

 conduct and comments of a sexual nature including, but not limited to:

            a. Mr. Patel making sexual advances to Ms. Hinson;



                                                  3
Case 0:19-cv-60714-UU Document 1 Entered on FLSD Docket 03/19/2019 Page 4 of 8



            b. Mr. Patel asking Ms. Hinson out to dinner;

            c. Mr. Patel asking Ms. Hinson to have sex with him in different locations;

            d. Mr. Patel making crude, sexually offensive comments towards Ms. Hinson

                during her shifts at work; and

            e. Mr. Patel frequently touching Ms. Hinson inappropriately, including trying

                to wrap his arms around her.

 21.    Mr. Patel would regularly sit in the restaurant parking lot and wait for Ms. Hinson

 to finish her shift in order to make sexual advances to her, invite her to dinner, or for sex,

 while she was isolated from other employees and customers.

 22.    Mr. Patel also parked his car blocking Ms. Hinson’s car so that she could not drive

 her car. Mr. Patel yelled, “Why won’t you kiss me?” and threatened, “I won’t let you go

 home until you kiss me.”

 23.    Ms. Hinson repeatedly told Mr. Patel to stop and that his sexual advances and

 requests were unwelcome.

 24.    Ms. Hinson repeatedly told Mr. Patel to stop because his comments and conduct

 were disgusting and inappropriate.

 25.    On occasion, Mr. Patel would change and/or attempt to change Ms. Hinson’s work

 schedule to accommodate his requests that she spend time with him outside of work.

 26.    Mr. Patel told Ms. Hinson that making changes to her work schedule made her

 dependent upon him, or similar words to the same effect.

 27.    Ms. Hinson often attempted to avoid interaction with Mr. Patel. When Mr. Patel

 would ask her to go to the manager’s office, she would ask other employees to knock on

 the office door and interrupt her meeting with Mr. Patel to avoid being alone with him for



                                                   4
Case 0:19-cv-60714-UU Document 1 Entered on FLSD Docket 03/19/2019 Page 5 of 8



 fear he would sexually harass her.

 28.    Mr. Patel regularly asked other female restaurant employees to go out to dinner

 with him.

 29.    Mr. Patel subjected other female restaurant employees to similar unwelcome

 conduct and comments of a sexual nature including, but not limited to:

             a. Hitting on them;

             b. Comments about breasts;

             c. Comments about buttocks;

             d. Touching them; and

             e. Trying to kiss them.

 30.    On or about October 2, 2017, Mr. Patel told Ms. Hinson that he wanted to have sex

 with her. Ms. Hinson again rejected Mr. Patel’s sexual advances. Mr. Patel responded to

 her saying something along the lines of, “Do you use your finger?” and “your pus** must

 be old and shriveled up with cobwebs.”

 31.    Four days later, on or about October 6, 2017, Mr. Patel issued a negative “job

 performance evaluation” to Ms. Hinson alleging that he personally observed Ms. Hinson

 fail to charge a customer for drink orders.

 32.    That same day, Mr. Patel reduced Ms. Hinson’s work schedule by half for a one-

 month period.

 33.    Specifically, Ms. Hinson’s work schedule was reduced from six days a week to

 only three days a week of work.

 34.    Due to the immediate decrease in work hours, Ms. Hinson also suffered a drastic

 decrease in wages.



                                                5
Case 0:19-cv-60714-UU Document 1 Entered on FLSD Docket 03/19/2019 Page 6 of 8



 35.    Ms. Hinson was forced to resign on or about the middle of October 2017.

 36.    During the course of her employment with Swami IHOP, Ms. Hinson successfully

 performed her job as a server.

 37.    As a result of Mr. Patel’s unlawful conduct, Ms. Hinson and others were harmed

 and suffered damages.

                                  STATEMENT OF CLAIMS

 38.    Paragraphs 1 through 37 are incorporated by reference as if fully set forth herein.

 39.    Defendant engaged in unlawful employment practices, in violation of Section

 703(a)(1) of Title VII, 42 U.S.C. § 2000e-2(a)(1), by subjecting the Charging Party, Ms.

 Hinson, and a class of current and/or former female restaurant employees to a sexually

 hostile work environment.

 40.    The effect of the practices complained of in paragraphs 13 through 37 above has

 been to deprive Ms. Hinson and a class of current and/or former female restaurant

 employees of equal employment opportunities and otherwise adversely affect their status

 as an employee, because of their sex.

 41.    The effect of the practices complained of in paragraphs 13 through 37 above has

 been to deprive Ms. Hinson of equal employment opportunities because of her opposition

 to unlawful practices.

 42.    The unlawful employment practices complained of in paragraphs 13 through 37

 above were intentional.

 43.    The unlawful employment practices complained of in paragraphs 13 through 37

 above were done with malice or with reckless indifference to the federally protected rights

 of Ms. Hinson and a class of current and/or former female restaurant employees.



                                                 6
Case 0:19-cv-60714-UU Document 1 Entered on FLSD Docket 03/19/2019 Page 7 of 8



                                   PRAYER FOR RELIEF

            WHEREFORE, the Commission respectfully requests that this Court:

 44.      Grant a permanent injunction enjoining the Defendant, its owner, members, agents,

 managers, supervisors and all persons in active concert or participation with it, from

 engaging in discriminatory conduct based on sex including, but not limited to, permitting a

 sexually hostile work environment;

 45.      Order the Defendant to institute and carry out policies, practices, and programs

 which provide equal employment opportunities without regard to sex;

 46.      Order the Defendant to make Ms. Hinson and a class of female current and/or

 former female restaurant employees whole by providing appropriate backpay with pre-

 judgment interest, in amounts to be determined at trial, and other affirmative relief

 necessary to eradicate the effects of its unlawful employment practices including, but not

 limited to, reinstatement or front pay in lieu thereof;

 47.      Order the Defendant to make whole Ms. Hinson and a class of current and/or

 former female restaurant employees by providing compensation for past and future

 pecuniary losses resulting from the unlawful employment practices described in paragraphs

 13 through 37 above, in amounts to be determined at trial;

 48.      Order the Defendant to make whole Ms. Hinson and a class of current and/or

 former female restaurant employees by providing compensation for past and future non-

 pecuniary losses resulting from the unlawful practices complained of in paragraphs 13

 through 37 above, including emotional pain and suffering, in amounts to be determined at

 trial;

 49.      Order the Defendant to pay Ms. Hinson and the class of female current and/or



                                                   7
Case 0:19-cv-60714-UU Document 1 Entered on FLSD Docket 03/19/2019 Page 8 of 8



 former employees punitive damages for its malicious and reckless conduct, as described in

 paragraphs 13 through 37 above, in amounts to be determined at trial;

 50.    Grant such other further relief as the Court deems necessary and proper in the

 public interest; and

 51.    Award the Commission its costs in this action.

                               JURY TRIAL DEMANDED

        The Commission requests a jury trial on all questions of fact raised by this

 Complaint.

 Dated: March 19, 2019.

                                                      Respectfully submitted,

                                                      JAMES L. LEE
                                                      Deputy General Counsel

                                                      GWENDOLYN YOUNG REAMS
                                                      Associate General Counsel
                                                      U.S. Equal Employment Opportunity
                                                      Commission
                                                      131 M Street, N.E.
                                                      Washington, D.C. 20507

                                                      ROBERT E. WEISBERG
                                                      Regional Attorney
                                                      KIMBERLY A. CRUZ
                                                      Supervisory Trial Attorney

                                                      s/Carmen Manrara Cartaya____
                                                      CARMEN MANRARA CARTAYA
                                                      Trial Attorney
                                                      Florida Bar No. 0073887
                                                      U.S. Equal Employment Opportunity
                                                      Commission
                                                      Miami District Office
                                                      100 S.E. 2nd Street, Suite 1500
                                                      Miami, Florida 33131
                                                      Tel: 305-808-1786
                                                      Carmen.Cartaya@eeoc.gov


                                                 8
